State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: May 21, 2015                      519557
________________________________

In the Matter of SERGIO PONDER,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   March 31, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                             __________


     Sergio Ponder, Albion, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of respondent which found petitioner
guilty of violating certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding to
challenge a determination finding him guilty of violating certain
prison disciplinary rules. The Attorney General has advised this
Court that the determination has since been administratively
reversed, all references thereto have been expunged from
petitioner's institutional record and the mandatory $5 surcharge
has been refunded to petitioner's inmate account. In view of
this, and given that petitioner has received all the relief to
which he is entitled, the petition is dismissed as moot (see
Matter of Ramos v Department of Corr. & Community Supervision,
                              -2-                  519557

123 AD3d 1215, 1216 [2014]. We note that petitioner is not
entitled to be restored to his prior status (see Matter of Folk v
Annucci, 122 AD3d 977, 978 [2014).

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court